Citation Nr: 0817325	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-37 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death and, if so, whether the benefit at issue 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
September 1967.  He died in January 1990; the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appellant testified before the undersigned at a hearing 
at the RO in March 2008.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a decision dated April 2004, the RO denied service 
connection for the cause of the veteran's death based on 
the finding that the cause of the veteran's death was not 
etiologically related to his active service, to include 
exposure to herbicides;  the appellant did not file a 
Substantive Appeal.

2.	Evidence submitted since the April 2004 rating decision, 
not previously considered, is of such significance that it 
must be considered to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.	The April 2004 RO decision denying the claim of service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.	The evidence received subsequent to the April 2004 RO 
decision is new and material and the claim of service 
connection for the cause of the veteran's death is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007). 
As the issue of whether new and material evidence has been 
received has been resolved in the appellant's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The Board notes that the appellant submitted additional 
evidence to the Board in April 2008 without a waiver of RO 
consideration.  Under normal circumstances, the Board would 
be unable to consider such evidence, and thus the veteran's 
claim, without such waiver.  However, as the issue of whether 
new and material evidence has been received has been resolved 
in the appellant's favor, no prejudice results from the 
Board's consideration of this evidence in deciding the 
appellant's claim, and the Board may proceed in its decision.

The RO initially denied the appellant's application to reopen 
a claim of service connection for the cause of the veteran's 
death in April 2004.  The RO considered private treatment 
reports and records from Richland Memorial Hospital and a 
statement by the appellant.  The RO observed that the 
appellant had not submitted competent medical evidence 
linking the veteran's cause of death, rectal cancer with 
brain metastasis and exposure to herbicides in active 
service.  In this regard, the RO determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim because she had not submitted evidence 
related to an unestablished fact necessary to substantiate 
the claim of service connection for the cause of the 
veteran's death.  The appellant was notified of this decision 
and of her procedural and appellate rights by letter in April 
2004.  She did not file a Substantive Appeal.  Thus, it is 
final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed her claim seeking to reopen in January 2006, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 2004 RO decision 
includes statements from the appellant and friends and family 
of the veteran, the transcript of a March 2008 Board hearing 
and an April 2008 private medical opinion from Drs. Goings 
and Robinson.  Significantly, the April 2008 private medical 
opinion concludes that colorectal cancer can result from 
exposure to herbicides, including Agent Orange.  As noted 
above, the record did not include competent medical evidence 
suggesting an etiological link between the veteran's cause of 
death and exposure to herbicides at the time of the April 
2004 RO denial.

The Board concludes that the April 2008 private medical 
opinion constitutes new and material evidence.  It was not 
previously of record at the time of the April 2004 rating 
decision.  It is not cumulative of prior records because it 
suggests an etiological relationship between the veteran's 
cause of death and his active service.  Previously, the 
record contained no such evidence.  The evidence is therefore 
relevant and probative and raises a reasonable possibility of 
substantiating the claim.  The opinion, presumed credible, 
bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened; to this extent only, the appeal 
is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death.

The appellant contends that her husband's death is related to 
his active military service.  Specifically, the appellant 
asserts that the cause of the veteran's death, rectal cancer 
with brain metastasis, is due to exposure to herbicides, to 
include Agent Orange, while serving in the Republic of 
Vietnam.  The Board observes that service connection was not 
established for this disease and the veteran was not service-
connected for any other disability. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f) (West 
2002).

The Board observes that rectal cancer is not a presumed 
disease under 38 C.F.R. § 3.309(e).  However, the appellant 
nevertheless asserts that exposure to herbicides was the 
direct cause of the veteran's rectal cancer.  Prior to 
considering the appellant's assertions that exposure to 
herbicides was the cause of the veteran's rectal cancer, the 
Board must first determine whether the veteran had service in 
Vietnam sufficient to raise the presumption of exposure to 
Agent Orange.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Past 
General Counsel opinions for VA have held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A). VAOPGCPREC 27-97 (July 23, 1997).  
These past opinions stated that claimants must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  Id.  

The record currently includes the veteran's Form DD 214 and 
service medical records.  The DD 214 form reflects that the 
veteran had 2 years, 3 months and 9 days of foreign service 
and received the Vietnam Service Medal (VSM).  The veteran's 
service medical records indicate he received treatment at the 
USAF Hospital Tachikawa, Japan, APO 96323; there are no 
service medical records indicating treatment within the 
Republic of Vietnam.

The appellant's representative contends that the veteran may 
have flown into Vietnam as part of the 6100th Support Wing.  
The representative also notes that the veteran served on 
extended TDY and accompanied his aircraft on several 
hazardous missions.  Finally, the representative notes the 
veteran participated in the Vietnam Defense Campaign.

At this point, the Board finds that the record is unclear 
whether the veteran's service warrants entitlement to the 
presumption of herbicide exposure.  It is the judgment of the 
Board that the duty to assist the appellant with her claim 
includes attempting to verify whether the veteran in fact had 
served in Vietnam or was otherwise exposed to herbicides.

In addition, as noted above, the appellant has submitted a 
private medical opinion stating that "colorectal cancer can 
indeed result from exposure to the toxic chemical, Agent 
Orange."  As this statement raises the possibility that the 
veteran's rectal cancer was caused by exposure to herbicide 
during active service, should such exposure be verified, a VA 
medical opinion should be obtained to determine whether there 
is an etiological relationship between the cause of the 
veteran's death, rectal cancer with brain metastasis and his 
active service, to include verified exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
veteran's service personnel records from 
his Official Military Personnel File 
(OMPF), including all records of his 
assignments, whether permanent or 
temporary duty stations; all travel 
orders; pay stubs which reflect special 
pay status, travel vouchers, and all TDY 
orders.  The AOJ should also search for 
Morning Reports or regularly kept records 
for the veteran's unit that might reveal 
the veteran's whereabouts.  The AOJ must 
associate all documents obtained with the 
claims file.  The AOJ should assist the 
NPRC by providing as much detail as 
possible about the veteran's units of 
assignment, etc. 

2.	Contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Unit 
Records Research (CURR)) and seek to 
obtain specific details of the veteran's 
reported TDY while based in Japan during 
the Vietnam War.  The AOJ should provide 
the best and most specific information 
available regarding the reported dates of 
the veteran's TDY service in Vietnam with 
units of assignment, and request morning 
reports and unit records from JSRRC in an 
attempt to verify the veteran's 
whereabouts during his period(s) of 
alleged TDY in Vietnam prior to August 9, 
1965, including specifically whether he 
actually set foot in Vietnam.  Any other 
source where unit records or morning 
reports might be archived should also be 
contacted. 

The JSRRC should also be requested to 
determine if the veteran suffered actual 
exposure to herbicides while stationed in 
Japan.

Regarding actions #1 and #2, efforts to 
obtain the foregoing records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

3.	After the above development has been 
completed and all obtained records are 
associated with the claims file, if, and 
only if, it is determined the veteran was 
exposed to herbicides during active 
service (whether on a presumptive or 
actual basis), the expanded record should 
be forwarded to a physician with the 
appropriate expertise to determine if the 
veteran's rectal cancer with brain 
metastasis was etiologically related to 
any verified exposure to herbicides.  

The physician is instructed to review the 
claims file and the record should indicate 
that such a review was undertaken.  
Thereafter, the physician is requested to 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's rectal cancer with brain 
metastasis is etiologically related to his 
active service, including verified 
exposure to herbicide (Agent Orange)?

The reviewing physician should offer his 
or her reason or basis for the opinion, to 
include, when appropriate, citing to the 
medical evidence in the claims file that 
supports the conclusions.  Conversely, if 
the examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the report, with an explanation as to 
why this is so. 

4.	Upon completion of the above, the AOJ 
should readjudicate the issue on appeal.  
If any benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the veteran and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


